Exhibit 10.54

[LETTERHEAD OF WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL)]

April 2, 2009

VIA EMAIL

SMTC Manufacturing Corporation of California

2302 Trade Zone Boulevard

San Jose, California USA 95131

-and-

SMTC Manufacturing Corporation of Massachusetts

109 Constitution Boulevard, Unit 160

Franklin, Massachusetts USA 02038

-and-

SMTC Mex Holdings, Inc.

635 Hood Road

Markham, Ontario Canada L3R 4N6

Dear Ms. Jane Todd:

 

Re: Wachovia Capital Finance Corporation (Central), Export Development Canada,
SMTC Manufacturing Corporation of California, SMTC Manufacturing Corporation of
Massachusetts and SMTC Mex Holdings, Inc.

Reference is made to the second amended and restated US loan agreement dated as
of August 7, 2008 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “US Loan Agreement”) between
Wachovia Capital Finance Corporation (Central), as the Revolving Lender and the
Agent, Export Development Canada, as the Tranche B Lender and the Tranche B
Agent, and each of SMTC Manufacturing Corporation of California, SMTC
Manufacturing Corporation of Massachusetts and SMTC Mex Holdings, Inc., as the
US Borrowers.

 

1. Definitions. In this letter, unless otherwise defined or the context
otherwise requires, all capitalized terms shall have the respective meanings
specified in the US Loan Agreement.

 

2. Waiver of Existing Events of Default.

 

  (a) Two (2) Events of Default have occurred and are existing under
Section 9.1(a)(ii) of the US Loan Agreement as a result of the US Borrowers
breaching:

 

  (i) the EBITDA covenant in Section 8.18 of the US Loan Agreement. More
specifically, each US Borrower failed to ensure that EBITDA for SMTC Corporation
and its Subsidiaries was not less than US$8,500,000 on a consolidated rolling
four (4) fiscal quarter basis at the end of December 2008; and



--------------------------------------------------------------------------------

Page 2

 

  (ii) the Fixed Charge Coverage Ratio covenant in Section 8.22 of the US Loan
Agreement. More specifically, each US Borrower failed to ensure that SMTC
Corporation and its Subsidiaries maintain a Fixed Charge Coverage Ratio of not
less than 1.00x on a consolidated rolling four (4) fiscal quarter basis at the
end of December 2008,

(collectively, the “Existing Events of Default”).

 

  (b) In the sole and absolute discretion of each of the Agent, the Tranche B
Agent and the US Lenders, and in reliance on the specific description of the
Existing Events of Default herein, each of the Agent, the Tranche B Agent and
the US Lenders hereby waives the Existing Events of Default.

 

  (c) Notwithstanding the foregoing, the waiver by each of the Agent, the
Tranche B Agent and the US Lenders as set forth herein:

 

  (i) shall not extend to any other Default or Event of Default;

 

  (ii) shall not be construed as a waiver of any other provision of the
Financing Agreements or any further or future action on the part of any of the
US Borrowers or the Obligors that would require a consent or waiver by any of
the Agent, the Tranche B Agent or the US Lenders; and

 

  (iii) is intended to be limited to the specific purpose and intent for which
same has been provided and does not prejudice any rights or remedies that any of
the Agent, the Tranche B Agent and the US Lenders may now have or may have in
the future under or in connection with the US Loan Agreement or the other
Financing Agreements including, without limitation, the exercise of any rights
and remedies by any of the Agent, the Tranche B Agent and the US Lenders.

 

  (d) Each of the Agent, the Tranche B Agent and the US Lenders reserves its
rights and remedies at any time and from time to time in connection with any
Default or Event of Default now existing or hereafter arising, other than the
Existing Events of Default specifically waived herein.

 

3. Amendment to US Loan Agreement.

 

  (a) This letter is also an amendment to the US Loan Agreement. Unless the
context of this letter otherwise requires, the US Loan Agreement and this letter
shall be read together and shall have effect as if the provisions of the US Loan
Agreement and this letter were contained in one agreement. The term “Agreement”
when used in the US Loan Agreement means the US Loan Agreement as amended by
this letter, together with all amendments, modifications, supplements,
extensions, renewals, restatements and replacements thereof from time to time.

 

  (b) The US Loan Agreement is amended as follows:



--------------------------------------------------------------------------------

Page 3

 

  (i) The definition of “Applicable Margin” in Section 1.5 of the US Loan
Agreement is amended by deleting the existing table therein and replacing it
with the following table:

 

Level    Total Leverage Ratio    Applicable Margin for
Libor Rate Loans     Applicable Margin for
Reference Rate Loans           Level I    Greater than or equal to 2.00x    5.50
%   4.25 %         Level II    Less than 2.00x but greater than or equal to
1.50X    5.00 %   3.75 %         Level III    Less than 1.50x    4.50 %   3.25 %

 

  (ii) The definition of “EBITDA” in Section 1.49 of the US Loan Agreement is
amended by adding the following new paragraph after subparagraph (iv):

 

       “For purposes of EBITDA calculations with respect to fiscal year 2009 and
the first fiscal quarter of 2010 of SMTC Corporation, negative EBITDA up to
US$10,000,000 incurred by SMTC Corporation and its Subsidiaries in such period
generated by the Boston operations and other restructuring as set out in the
2009 projections of SMTC Corporation provided by the US Borrowers to EDC and
Wachovia and approved by them shall be excluded from such calculations.”.

 

  (iii) The definition of “Interest Rate” in Section 1.81 of the US Loan
Agreement is amended as follows:

 

  (A) by inserting “plus two (2%) percent per annum” after “Prime Rate” in the
first line; and

 

  (B) by deleting “three (3%)” in the third line and replacing it with “five
(5%)”.

 

  (iv) The definition of “Total Debt” in Section 1.139 of the US Loan Agreement
is deleted and replaced with:

 

       “1.139 “Total Debt”

 

       “Total Debt” shall mean, at any time, the outstanding amount of the
Obligations and all other obligations, liabilities and indebtedness of SMTC
Corporation and its Subsidiaries, calculated on a consolidated basis and in
accordance with GAAP, secured by valid and perfected first priority Liens on any
property, assets or undertaking of such Persons minus the amount of cash held in
the bank accounts of such Persons.”.



--------------------------------------------------------------------------------

Page 4

 

  (v) Schedule 2.3(b)(i) to the US Loan Agreement is deleted and replaced with
Schedule 2.3(b)(i) attached to this letter.

 

  (vi) Section 8.6(a)(i) “Financial Statements and Other Information” of the US
Loan Agreement is deleted and replaced with:

 

       “(i) within thirty (30) days after the end of each fiscal month or within
forty-five (45) days after the end of a fiscal month that is the month end of a
fiscal quarter of SMTC Corporation, monthly unaudited financial statements of
Canadian Borrower and US Borrowers and unaudited consolidating financial
statements of SMTC Corporation (including in each case balance sheets,
statements of income and loss, statements of cash flow, statements of
shareholders’ equity, sales backlog reports and sales and profitability reports
for the ten (10) largest customers of SMTC and its Subsidiaries), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of US Borrowers, Canadian Borrower and SMTC Corporation and their
respective Subsidiaries as of the end of and through such fiscal month together
with a certificate of the chief financial officer of each US Borrower in form
and content satisfactory to US Lenders and substantially in the form attached
hereto as Schedule 8.6 (each, an “Officer’s Compliance Certificate”) setting out
compliance with Sections 8.18 and 8.22, as applicable, each as at the end of the
most recent fiscal month of SMTC Corporation, and the calculations used to
determine such compliance and attaching the financial statements used to
determine such compliance;”.

 

  (vii) Section 8.6(a)(ii) “Financial Statements and Other Information” of the
US Loan Agreement is deleted and replaced with:

 

       “(ii) within forty-five (45) days after the end of each fiscal quarter of
SMTC Corporation, quarterly unaudited financial statements of Canadian Borrower
and US Borrowers and unaudited consolidating financial statements of SMTC
Corporation (including in each case balance sheets, statements of income and
loss, statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC and its Subsidiaries), all in reasonable detail, fairly presenting the
financial position and the results of the operations of US Borrowers, Canadian
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal quarter together with an Officer’s Compliance
Certificate in form and content satisfactory to US Lenders setting out the Total
Leverage Ratio for the calculation of the Applicable Margin and compliance with
Sections 8.23 and 8.24 each as at the end of the most recent fiscal quarter of
SMTC Corporation, and the calculations used to determine such ratio and
compliance and attaching the financial statements used to determine such ratio
and compliance;”.

 

  (viii) Schedules 8.6 and 8.18 hereto shall be schedules to the US Loan
Agreement.



--------------------------------------------------------------------------------

Page 5

 

  (ix) Section 8.18 “EBITDA” of the US Loan Agreement is deleted and replaced
with:

 

       “8.18 EBITDA

Each US Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each month on a consolidated trailing
twelve (12) month basis, shall not be less than the amounts set forth in the
table below:

 

    End of Month    TTM EBITDA    

January 2009

   US$5,900,000    

February 2009

   US$6,200,00    

March 2009

   US$3,400,000    

April 2009

   US$3,400,000    

May 2009

   US$4,200,000    

June 2009

   US$3,700,000    

July 2009

   US$4,200,000    

August 2009

   US$4,000,000    

September 2009

   US$3,700,000    

October 2009

   US$3,800,000    

November 2009

   US$4,300,000    

December 2009

   US$3,800,000    

January 2010

   US$4,200,000    

February 2010

   US$4,700,000    

March 2010

   US$5,500,000

It is the intention of the Agent, the Tranche B Agent and the US Borrowers to
reset in writing the EBITDA covenant in Section 8.18 by April 10, 2010 and if
the Agent, the Tranche B Agent and the US Borrowers cannot agree on such reset
by April 10, 2010 then the US Borrowers shall comply with the Fixed Charge
Coverage Ratio in Section 8.22.

The Agent, the Tranche B Agent and the US Borrowers acknowledge and agree that
Schedule 8.18 sets out how the Agent calculated the EBITDA covenant in
Section 8.18 and that total 2008 EBITDA of US$5,897,000 in column A in Schedule
8.18 represents EBITDA for 2008 retrieved from SMTC Corporation’s 2008 financial
statements.”.

 

  (x) Section 8.22 “Fixed Charge Coverage Ratio” of the US Loan Agreement is
deleted and replaced with:



--------------------------------------------------------------------------------

Page 6

 

       “8.22 Fixed Charge Coverage Ratio

In the event that the Agent, the Tranche B Agent and the US Borrowers cannot
agree to reset in writing the EBITDA covenant in Section 8.18 by April 10, 2010
then each US Borrower shall ensure that SMTC Corporation and its Subsidiaries
maintain a Fixed Charge Coverage Ratio of not less than 1.25:1 calculated at the
end of each fiscal month starting with April 2010 on a consolidated trailing
twelve (12) month basis and in accordance with GAAP.”.

 

  (xi) Section 8.23 “Maximum Total Debt” of the US Loan Agreement is deleted and
replaced with the following:

 

       “8.23 Maximum Total Debt

Each US Borrower shall ensure that the outstanding Total Debt of SMTC
Corporation and its Subsidiaries under this Agreement, the Canadian Loan
Agreement and Capital Leases shall not exceed the applicable number set forth in
the table below times trailing twelve (12) month EBITDA of SMTC Corporation and
its Subsidiaries calculated at the end of each fiscal quarter in the table below
on a consolidated basis in accordance with GAAP:

 

    End of Fiscal Quarter    Maximum Total Debt/EBITDA    

March 2009

  

6.3x

   

June 2009

  

4.7x

   

September 2009

  

3.9x

   

December 2009

  

3.1x

   

Each Fiscal Quarter thereafter

  

3.0x

 

  (xii) Section 8.24 “Maximum Capital Expenditures” of the US Loan Agreement is
deleted and replaced with:

 

       “8.24 Maximum Unfunded Capital Expenditures

Each US Borrower shall ensure that SMTC Corporation and its Subsidiaries do not,
directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, unfunded Capital Expenditures in an aggregate
amount in excess of US$1,000,000 for fiscal year 2009 of SMTC Corporation.

It is the intention of the Agent, the Tranche B Agent and the US Borrowers to
reset in writing the Maximum Unfunded Capital Expenditures covenant in
Section 8.24 by April 10, 2010 and if the Agent, the Tranche B Agent and the US
Borrowers cannot agree on such reset by April 10, 2010 then the maximum unfunded
capital expenditure amount above shall be US$500,000 for each fiscal year of
SMTC Corporation on a go forward basis.”.



--------------------------------------------------------------------------------

Page 7

 

  (xiii) Section 8 “Affirmative and Negative Covenants” of the US Loan Agreement
is amended by adding the following new Section 8.26 “Total Excess Availability”
thereto:

 

       “8.26 Total Excess Availability

US Borrowers shall ensure that Total Excess Availability at all times is not
less than US$1,000,000.”.

 

  (xiv) Section 9.1(a)(ii) “Events of Default” of the US Loan Agreement is
amended by:

 

  (A) deleting “and” in the fourth line and replacing it with “,”; and

 

  (B) inserting “and 8.26” after “8.25” in the fourth line.

 

  (c) The effective date of the amendment to the US Loan Agreement provided in
this letter is April 2, 2009.

 

4. No Novations. Nothing in this letter, or in the US Loan Agreement when read
together with this letter, shall constitute a novation, payment, re-advance or
reduction or termination in respect of any Obligations.

 

5. Financing Agreement. This letter is a Financing Agreement.

 

6. Amendment Fees.

 

  (a) The US Borrowers shall pay to the Agent an amendment fee of US$100,000
which amendment fee shall be fully earned as of and payable on the date hereof.

 

  (b) The US Borrowers shall pay to the Tranche B Agent an amendment fee of
US$32,500 which amendment fee shall be fully earned as of and payable on the
date hereof.

 

7. Expenses. The US Borrowers shall pay all fees, expenses and disbursements
including, without limitation, legal fees, incurred by or payable to the Agent,
Tranche B Agent and US Lenders in connection with the preparation, negotiation,
completion, execution, delivery and review of this letter and all other
documents and instruments arising therefrom and/or executed in connection
therewith.

 

8. Conditions Precedent to Effectiveness. This letter shall not be effective
until each of the following conditions has been met to the satisfaction of each
of the Agent, the Tranche B Agent and the US Lenders or has been waived in
writing (in whole or in part) by all of them in their sole respective
discretion:



--------------------------------------------------------------------------------

Page 8

 

  (a) the Agent, the Tranche B Agent and the US Lenders have received this
letter duly authorized, executed and delivered by each of the US Borrowers and
the Obligors;

 

  (b) the fees set out in Section 6 above have been paid by the US Borrowers;

 

  (c) no Default or Event of Default has occurred and is continuing other than
the Existing Events of Default; and

 

  (d) no material adverse change shall have occurred with respect to any of the
US Borrowers or the Obligors since the date of the Agent’s latest field
examination and no change or event shall have occurred which would have a
material adverse effect on any of the US Borrowers or the Obligors.

 

9. Continuance of US Loan Agreement and Security.

 

  (a) The US Loan Agreement, as amended by this letter, shall be and continue in
full force and effect and is hereby confirmed and the rights and obligations of
all parties thereunder shall not be affected or prejudiced in any manner except
as specifically provided for herein.

 

  (b) Each of the US Borrowers and the Obligors hereby acknowledges, confirms
and agrees that:

 

  (i) all security delivered by the US Borrowers and the Obligors secures the
payment of all of the Obligations including, without limitation, the obligations
arising under the US Loan Agreement, as amended by the terms of this letter;

 

  (ii) the Agent, the Tranche B Agent and the US Lenders shall continue to have
valid, enforceable and perfected first priority liens upon the collateral
described in the Financing Agreements, subject only to liens expressly permitted
pursuant to the US Loan Agreement.

 

  (c) To induce the Agent, the Tranche B Agent and the US Lenders to enter into
this letter, each of the US Borrowers and the Obligors hereby represent and
warrant to each of the Agent, the Tranche B Agent and the US Lenders as follows,
which representations and warranties shall survive the execution and delivery of
this letter:

 

  (i) after giving effect to this letter, the US Borrowers and the Obligors are
in compliance with all covenants in the Financing Agreements;

 

  (ii) after giving effect to this letter, all the representations and
warranties set out in the Financing Agreements are true and accurate;

 

  (iii) after giving effect to this letter, no Default or Event of Default has
occurred or is continuing;

 

  (iv) after giving effect to this letter, no material adverse change has
occurred with respect to any of the US Borrowers or the Obligors since the date
of the Agent’s latest field examination and no change or event has occurred
which would have a material adverse effect on any of the US Borrowers or the
Obligors;



--------------------------------------------------------------------------------

Page 9

 

  (v) the execution delivery, delivery and performance of this letter and the
transactions contemplated hereunder are all within its powers, have been duly
authorized by it and are not in contravention of law or the terms of its
organizational documents or any indenture, agreement or undertaking to which it
is a party or by which it or its property is bound;

 

  (vi) it has duly executed and delivered this letter; and

 

  (vii) this letter constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

 

10. Counterparts. This letter may be executed in any number of separate
original, facsimile or pdf counterparts, each of which shall be deemed an
original and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

11. Governing Law. The validity, interpretation and enforcement of this letter
and any dispute arising out of the relationship between the parties hereto,
whether in contract, tort, equity or otherwise, shall be governed by the laws of
the State of Illinois.

 

12. Further Assurances. At the request of any of the Agent, the Tranche B Agent
and the US Lenders at any time and from time to time, each of the US Borrowers
and the Obligors shall, at their expense, duly execute and deliver, or cause to
be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be requested by
any of the Agent, the Tranche B Agent and the US Lenders to effectuate the
provisions or purposes of this letter.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Page 10

 

     Amendments and Waivers. Neither this letter nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by the parties hereto.

 

13. Headings. The division of this letter into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this letter.

 

14. Successors and Assigns. This letter shall be binding upon and inure to the
benefit of and be enforceable by the Agent, the Tranche B Agent, the US Lenders,
the US Borrowers and the Obligors and their respective successors and assigns.
The US Borrowers and the Obligors may not assign their respective rights under
this letter without the prior written consent of the Agent, the Tranche B Agent
and the US Lenders.

 

15. Partial Invalidity. If any provision of this letter is held to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate this
letter as a whole, but this letter shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

16. Acceptance. If the foregoing correctly sets out our agreement, please
indicate your acceptance of this letter by signing below and returning an
executed copy to us by no later than 5:00 p.m. on April 2, 2009 (the “Effective
Date”). If not so signed and returned to us on the Effective Date, this letter
shall be null and void.

Yours truly,

 

REVOLVING LENDER AND AGENT : WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) By:
  /s/ Carmela Massari Name   Carmela Massari Title:   Vice President By:    
Name:   Title:  



--------------------------------------------------------------------------------

Page 11

 

Agreed this 2nd day of April 2009.

 

TRANCHE B LENDER AND TRANCHE B AGENT: EXPORT DEVELOPMENT CANADA By:   /s/ Kevin
Skilliter Name   Kevin Skilliter Title:   Senior Asset Manager By:   /s/ Peter
Johnston Name:   Peter Johnson Title:   Loan Portfolio Manager



--------------------------------------------------------------------------------

Page 12

 

Agreed this 2nd day of April 2009.

 

US BORROWER:     US BORROWER: SMTC MANUFACTURING CORPORATION OF CALIFORNIA    
SMTC MANUFACTURING CORPORATION OF MASSACHUSETTS By:  

/s/ John Caldwell

   

By:

 

/s/ John Caldwell

Name   John Caldwell     Name   John Caldwell Title:   President & CEO    
Title:   President & CEO By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:   Jane Todd     Name:   Jane Todd Title:   CFO & Secretary     Title:  
CFO & Secretary US BORROWER:       SMTC MEX HOLDINGS, INC.       By:  

/s/ John Caldwell

      Name   John Caldwell       Title:   President & CEO       By:  

/s/ Jane Todd

      Name:   Jane Todd       Title:   CFO & Secretary      



--------------------------------------------------------------------------------

Page 13

 

OBLIGORS:

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under the US Loan Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the US
Loan Agreement and this letter and understands and agrees to the terms thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated as of the 2nd day of April, 2009.

 

SMTC CORPORATION     SMTC HOLDINGS, LLC By:  

/s/ John Caldwell

   

By:

 

/s/ John Caldwell

Name   John Caldwell     Name   John Caldwell Title:   President & CEO    
Title:   President & CEO By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:   Jane Todd     Name:   Jane Todd Title:   CFO & Secretary     Title:  
CFO & Secretary HTM HOLDINGS, INC.     RADIO COMPONENTES DE MEXICO, S.A. DE C.V.
By:  

/s/ John Caldwell

    By:  

/s/ John Caldwell

Name   John Caldwell     Name   John Caldwell Title:   President & CEO    
Title:   President & CEO By:  

/s/ Jane Todd

    By:  

/s/ Jane Todd

Name:   Jane Todd     Name:   Jane Todd Title:   CFO & Secretary     Title:  
CFO & Secretary



--------------------------------------------------------------------------------

Page 14

 

SMTC DE CHIHUAHUA, S.A. DE C.V.       By:  

/s/ John Caldwell

      Name   John Caldwell       Title:   President & CEO       By:  

/s/ Jane Todd

      Name:   Jane Todd       Title:   CFO & Secretary      

 



--------------------------------------------------------------------------------

Page 15

 

SCHEDULE 2.3(b)(i)

TRANCHE B LOAN AMORTIZATION SCHEDULE

 

    Date    Principal Repayment Amount    

April 1, 2009

  

US$325,000

   

July 1, 2009

  

US$325,000

   

October 1, 2009

  

US$487,500

   

January 1, 2010

  

US$1,300,000

   

April 1, 2010

  

US$1,300,000

   

July 1, 2010

  

US$1,462,500

   

October 1, 2010

  

US$975,000

   

January 1, 2011

  

US$975,000

   

April 1, 2011

  

US$975,000

   

July 1, 2011

  

US$975,000

   

October 1, 2011

  

US$650,000

   

January 1, 2012

  

US$650,000

   

April 1, 2012

  

US$650,000

   

August 12, 2012

  

US$650,000



--------------------------------------------------------------------------------

SCHEDULE 8.6

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
the Second Amended and Restated Canadian Loan Agreement dated as of August 7,
2008, by and among SMTC MANUFACTURING CORPORATION OF CANADA, as Canadian
Borrower, and WACHOVIA CAPITAL FINANCE CORPORATION (CANADA), as Revolving Lender
and Agent, and the Second Amended and Restated US Loan Agreement dated as of
August 7, 2008 by and among SMTC MANUFACTURING CORPORATION OF CALIFORNIA, SMTC
MANUFACTURING CORPORATION OF MASSACHUSETTS, SMTC MEX HOLDINGS, INC., as US
Borrowers, WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL), as Revolving Lender
and Agent, and EXPORT DEVELOPMENT CANADA, as Tranche B Lender and Tranche B
Agent.

 

  1. I am the duly elected, qualified and acting Senior Vice President Finance
and Chief Financial Officer of the Borrowers and SMTC Corporation.

 

  2. I have reviewed and am familiar with the contents of this Certificate.

 

  3. I have reviewed the terms of the Canadian Loan Agreement and the US Loan
Agreement referred to above.

 

  4. Attached hereto as Attachment is a certificate signed by me demonstrating
compliance with the EBITDA covenants set forth in Section 8.19 of the Canadian
Loan Agreement and Section 8.18 of the US Loan Agreement together with the
financial statements used to determine such compliance.

 

  5. Attached hereto as Attachment 2 is a certificate signed by me demonstrating
compliance with the Fixed Charge Coverage Ratio covenants set forth in Section
8.23 of the Canadian Loan Agreement and Section 8.22, of the US Loan Agreement
together with the financial statements used to determine such compliance.

 

  6. Attached hereto as Attachment is a certificate signed by me demonstrating
compliance with the Maximum Total Debt covenants set forth in Section 8.24 of
the Canadian Loan Agreement and Section 8.23 of the US Loan Agreement together
with the financial statements used to determine such compliance.

 

  7. Attached hereto as Attachment 4 is a certificate signed by me demonstrating
compliance with the Maximum Unfunded Capital Expenditures covenants set forth in
Section 8.25 of the Canadian Loan Agreement and Section 8.24 of the US Loan
Agreement together with the financial statements used to determine such
compliance.

IN WITNESS WHEREOF, I execute this Certificate this          day of
                    , 20        .

SMTC CORPORATION

By:

        Name: Jane Todd

        Title: SVP Finance and CFO

 

2



--------------------------------------------------------------------------------

Company Name

   31/03/2009 15:41

EBITDA Compliance Certificate

  

For Month and YTD period ending:

  

 

     Monthly Actual    YTD Actual

Net income

   —      —  

Plus: Interest

   —      —  

Plus: Income taxes

   —      —  

Plus: Depreciation

   —      —  

Plus: Amortization

   —      —  

Less: Unusual gains             Detail below

   —      —  

Plus: Unusual losses              Detail below

   —      —  

Plus: Stock option expenses

   —      —  

EBITDA

   —      —  

Monthly rolling EBITDA

 

EBITDA for:

 

months ended

   $ —  

EBITDA for the month of:

               —           

Rolling month /QTR EBITDA at

    

Standard

    

Compliance

       no

 

Name

   

Signature

   

Title

   

Date

   

 

3



--------------------------------------------------------------------------------

Company Name

   XXXXXXXXXX

FCCR Compliance Certificate

  

For the period ending             X month ending date

  

 

EBITDA for period ending:                                     Date

   $         —  

Fixed Charges

     —  

Pension Payments

     —  

Capital Leases Payments

     —  

Interest Payments

     —  

Unfunded Capital Expenditures

     —  

Maintenance Capex

     —  

Cash Taxes

     —  

Other

     —  

Other

     —  

Other

     —  

Total Fixed Charges

   $         —  

Fixed Charge Covenant Ratio

     #DIVIO!

Standard

     0

Compliance

     #DIV/O!

 

Name

   

Signature

   

Title

   

Date

   

 

4



--------------------------------------------------------------------------------

Company Name

   Debt/EBITDA minus Unfunded Capex Ratio   

Date

  

 

      31-Mar    30-Jun    30-Sep    31-Dec

Revolver

           

Term (Current)

           

Leases (Current)

           

Term( LT)

           

Leases (LT)

           

Letters of credit

   —           

Total debt

   —      —      —      —  

EBITDA (4 QTR Rolling)

           

Debt/EBITDA

   #D1V/O!    #DIV/O!    #DIV/O!    #D1V/O!

Standard

   6.9    5.2    4.4    3.6

Compliance

   #DIV/O!    #DIV/O!    #DIV/O!    #DIV/O!

 

Name

   

Signature

   

Title

   

Date

   

 

5



--------------------------------------------------------------------------------

Company Name

   3/31/2009 16:34 Date   

Unfunded CAPEX Covenant

  

 

      31-Mar    30-Jun    30-Sep    31-Dec

YTD CAPEX

           

YTD CAPEX financing

           

YTD Unfunded CAPEX

   $ —      $ —      $ —      $ —  

Maximum

   $ 1,000,000    $ 1,000,000    $ 1,000,000    $ 1,000,000

Compliance

     YES      YES      YES      YES

 

Name

   

Signature

   

Title

   

Date

   

 

5



--------------------------------------------------------------------------------

Page 21

 

SCHEDULE 8.18

EBITDA CALCULATIONS

 

SMTC EBITDA(US$)    A
Actual
2008     B
Plan
2009     C
85%
plan     D
Rolling 12-mth
2009    E
Rolling 12-mth
adj non qtr mths    F
Covenant

Jan

   $ (1,016 )   $ (461 )   $ (530 )   $ 6,383    $ 5,883    $ 5,900

Feb

     30       107       91       6,444      6,194      6,200

Mar

     3,316       347       295       3,423      3,423      3,400

Apr

     (475 )     233       198       4,096      3,366      3,400

May

     107       466       396       4,385      4,135      4,200

Jun

     1,300       698       593       3,678      3,678      3,700

Jul

     (950 )     360       306       4,934      4,204      4,200

Aug

     1,187       600       510       4,257      4,007      4,000

Sep

     1,212       693       589       3,634      3,634      3,700

Oct

     (589 )     390       332       4,555      3,816      3,800

Nov

     371       394       335       4,519      4,269      4,300

Dec

     1,404       759       645       3,760      3,760      3,800

Total

   $ 5,897     $ 4,586     $ 3,760     $ 3,760    $ 3,760    $ 3,800

Per 2008 10 K

   $ 5,897              

Jan 2010

     $ 390     $ 332     $ 4,680    $ 4,180    $ 4,200

Feb 2010

       394       335       4,983      4,733      4,700

Mar 2010

       759       645       5,447      5,447      5,500

Note:

If financial covenant is not reset by April 10, 2010, April test will be FCCR
1.25:1

Column A represents actual EBITDA for 2008 retrieved from client's projection
model and total matched to 2008 10K

Column B represents EBITDA per 2009 projections

Column C represents 85% of 2009 projected EBITDA

Column D represents rolling EBITDA (A and C)

Column E is the same as D except that non-qtr month ends are lower than in D—QTR
end periods are equal

Column F covenant ( rounded)